DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 – 19 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific natural language processing with override taught by the Applicant.  The Examiner finds no single prior art reference teaching of processing unstructured data in response to a conclusion to a line of inquiry, assigning values to attributes, determining a candidate conclusion to the line of inquiry, computing a confidence score for the candidate conclusion, ranking the attributes by relevance of the attribute to the candidate conclusion, displaying attributes to a user so as to modify them based on criteria and attributes, and determining the conclusion of the line of inquiry based on modified values of the attributes, as recited in independent claims 1, 8, and 15.  A thorough search of the prior art reveals the primary references Mohan (US Patent 8,589,413) and Chandrasekaran (US PGPub 2016/0092523), which were previously used to reject the claims.  Mohan discloses a similar method in that unstructured data is processed and values are obtained for the data, assigning a score to the different concepts, displaying attributes to the user, and 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

April 10, 2021